—In an action to recover damages for personal injuries, the defendant Daniel Walcott appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated June 1, 1998, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, with costs payable to the defendants-respondents.
The Supreme Court correctly denied the appellant’s motion for summary judgment. The appellant testified that his vehicle was moving when it was struck from behind by a vehicle driven by the defendant Arthur Brand. However, Brand testified that the appellant’s vehicle had stopped short. The conflicting testimony concerning the cause of the collision raises issues of fact concerning the reasonableness of the appellant’s conduct and Brand’s ability to avoid the collision (see, Galitsis-Orengo v MCL Imports, 251 AD2d 285). S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.